Title: Sartine to the American Commissioners, 26 February 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin


à Versailles le 26. fev. 1779
J’ai reçu, Messieurs, avec la lettre que vous m’avez fait l’honneur de m’écrire le 2. de ce mois, celle qui y étoit jointe et le mémoire du Sr. Darrel. Je suis surpris des Difficultés qu’il a éprouvées à l’Occasion de la Désertion de ses Matelôts; et je m’occuperai des Moyens d’y remedier a l’avenir. Il sera plus facile de le faire lorsqu’il y aura des Consuls des Etats Unis de l’Amerique Septentrionale dans nos Principaux Ports; parcequ’ils veilleront à empecher l’Evasion de leurs Matelots; et que nous pourrons regler d’une maniere fixe les fonctions qu ils auront a remplir en pareil cas. Il n’est gueres possible de les suppléer; cependant si vous jugez devoir nommer un Agent à Nantes, en Attendant l’établissement des Consuls; pour suivre les affaires de vos Nationaux, et en solliciter la Decision auprès des Majistrats et des Administrateurs, je proposerois volontiers à Sa Mte. de se prêter à cet arrangement. Et si Sa Majesté l’agreoit, J’espedierois les ordres necessaires pour autoriser le Service dont cet Agent pourroit être chargé.
J’ai l’honneur d’être avec Consideration Messieurs, Votre très humble et très Obeissant Serviteur
(signé) De Sartine.
Mrs. Les Deputés des Etats Unis
